DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-13 and 21-22 in the reply filed on February 15, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 3, 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is not further limit the subject matter of claim 2.  Claim 13 is not further limit the subject matter of claim 1 because claim 13 is a duplicate of claim 8, which depends on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 5 is incomplete.  The period is missing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (Synthesis and characterization of titania-supported cobalt Fischer-Tropsch catalysts promoted with manganese oxide, 2006, pages 45-64) in view of Jinping et al (CN104959148A machine translation).
Applicants’ claimed invention is directed to a process for converting a mixture of hydrogen and carbon monoxide gases to a composition comprising alcohols and liquid hydrocarbons by means of a Fischer-Tropsch synthesis reaction, said process comprising contacting a mixture of hydrogen and carbon monoxide gases with a supported Co-Mn Fischer-Tropsch synthesis catalyst, wherein: the support material of the supported Co-Mn Fischer-Tropsch synthesis catalyst comprises a material selected from titania, zinc oxide, zirconia, and ceria; the supported synthesis catalyst comprises at least 2.5 wt.% of manganese, on an elemental basis, based on the total weight of the supported synthesis catalyst; the weight ratio of manganese to cobalt, on an elemental basis, is 0.2 or greater; the molar ratio of hydrogen to carbon monoxide is at least 1; and the Fischer-Tropsch synthesis reaction is conducted at a pressure in the range of from 1.0 to 10.0 MPa absolute.
Morales teaches a process for hydrogenation of carbon monoxide via Fischer-Tropsch synthesis to produce hydrocarbons.  The process is conducted in the presence of TiO2-supported cobalt Fischer-Tropsch catalysts promoted with manganese oxide.  The oxidized catalysts turned out to be composed of Co3O4 and MnO2 phase, of which the location and level of dispersion was largely dependent on the preparation method.  The incipient wetness method favored the formation of larger Co3O4 clusters (20-33 nm) and a dispersed MnO2 phase mainly located on the TiO2 surface.  In contrast the use of homogenous dispersion precipitation led to the formation of smaller Co3O4 particles (8-15 nm) while facilitating the deposition of MnO2 on top of Co3O4.  See abstract and introduction.
	The weight percent of cobalt and manganese are listed in Table 1.
The difference between Morales and the claimed invention is that the instant claims are directed to a process for preparing liquid hydrocarbons and alcohols.  
However, Jinping teaches a catalyst for syngas and a preparation method and application thereof. The catalyst comprises the following components: cobalt, manganese, cobalt/manganese in a molar ratio of from 0.1 to 10:1. The catalyst of Jinping has high activity, high total alcohol selectivity, high C 2+ alcohol selectivity and high C 6+ alcohol selectivity in the synthesis reaction operation of synthesis gas mixed alcohol, and can be carried out at a lower temperature, such as 200-250 °C, with high syngas conversion capacity, low cost, easy preparation and easy industrial amplification. A first aspect of the process provides a catalyst for syngas to produce a mixed alcohol comprising the following components: cobalt and manganese in a cobalt/manganese molar ratio of from 0.1 to 10:1. Preferably, the cobalt/manganese molar ratio is from 1 to 10:1. More preferably, the cobalt/manganese molar ratio is from 0.2 to 5:1. Preferably, the catalyst further comprises an auxiliary agent, the auxiliary agent/manganese molar ratio is not higher than 10:1, and the auxiliary agent is selected from one or more of a carrier component, a transition metal, a rare earth metal or an alkaline earth metal. . More preferably, the adjuvant/manganese molar ratio is from 5:1 to 1:5.  The addition of promoters can alter the product selectivity compared to the unprompted catalyst.   See summary of the invention and Examples.
Jinping teaches that cobalt-manganese is supported on one or more of Al2O3, TiO2, SiO2 or activated carbon.  See summary of the invention.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings provided by Jinping in Morales process for converting a mixture of hydrogen and carbon monoxide to a composition comprising alcohols and liquid hydrocarbons in the presence of cobalt-manganese supported on titania under suitable reaction conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/           Primary Examiner, Art Unit 1622